Case: 21-40068     Document: 00515989783         Page: 1     Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-40068                   August 23, 2021
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alejandro Medellin-Armendariz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:20-CR-504-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Alejandro
   Medellin-Armendariz has moved for leave to withdraw and has filed a brief
   in accordance with Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Medellin-Armendariz has filed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40068     Document: 00515989783         Page: 2   Date Filed: 08/23/2021




                                  No. 21-40068


   a response. We have reviewed counsel’s brief and the relevant portions of
   the record reflected therein, as well as Medellin-Armendariz’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2